Citation Nr: 1040840	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-07 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease and asthma to include as due to chemical 
exposure in Project SHAD and to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1963 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in November 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran withdrew his request for a hearing 
before the Board.


FINDING OF FACT

In a signed statement in March 2009, the Veteran withdrew his 
appeal on the claim of service connection for chronic obstructive 
pulmonary disease and asthma.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a signed statement in March 2009, the Veteran withdrew his 
appeal on the claim of service connection for chronic obstructive 
pulmonary disease and asthma. 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran.  38 C.F.R. § 20.204. 


The Veteran has properly withdrawn his appeal, and, hence, there 
remains no allegation of error of fact or of law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the claim.  38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of service connection for chronic 
obstructive pulmonary disease and asthma to include as due to as 
due to chemical exposure in Project SHAD and to exposure to Agent 
Orange, is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


